NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                                    Civil Action No.: 18-16702 (JMV)
IN THE MATTER OF THE COMPLAINT
                                                                                 OPINION
                      of

WEEKS MARINE, INC..

                            Petitioner.


John Michael Vazquez, U.S.D.J.

        This matter comes before the Court by way of Respondents Colby Guerra, Davis

Thompson, Frank Mitrani, and Stephen L. Hudson, II’s motion to dissolve the limitation injunction

filed by Magistrate Judge Joseph A. Dickson on or around January 7, 2019.                         (ECF No. 10).

Petitioncr Weeks Marine, Inc. filed opposition and Respondents replied thereto. (ECF Nos. 11,

12). The Court decides this matter on the papers and without oral argument pursuant to Federal

Rule of Civil Procedure 78. For the following reasons, the Court hereby grants Respondents’

motion.

                                          I.           BACKGROUND

          Petitioner is, and was at all times relevant to this matter, a New Jersey corporation and the

registered owner of the vessel titled the C.R. McCaskill (“the Vessel”). (ECF ISo. I (“Compl.”)               ¶
3).   Petitioner claims that “the Vessel was staunch, tight, strong, Mly and properly manned,

equipped, supplied, and seaworthy and fit for [its] service in all respects, and [Petitioner] exercised

due diligence to make [it] so.” (Compl.          ¶     12). Nevertheless, on September 3, 2018, there was an

explosion aboard the Vessel. (Compi.           ¶ 8).    Petitioner alleges that the Vessel’s post-casualty value

was determined on the date of the explosion to be S32,000,000. (Compl.                 ¶   13).
        Respondents claim that they were aboard the Vessel at the time of the abovementioned

explosion and suffered personal injuries as a result. (Compl.          ¶ 8).   Respondents fiwther contend

that Petitioner is liable for their injuries. (Compl.    ¶ 9).   Accordingly, on or around September 25,

2018, Respondents brought a personal injury lawsuit in the Superior Court of New Jersey, Ocean

County, and named Petitioner as the sole defendant. (Compl.            ¶ 4; see also      ECF No. 1-2 (Ocean

County complaint)).       Respondents voluntarily dismissed the Ocean County action and

subsequently filed a nearly identical personal injury lawsuit in the Superior Court of New Jersey,

Union County. (Compl.     ¶ 7; see also ECF   No. 1-3 (Union County complaint)). Petitioner denies

any and all liability for the injuries alleged by Respondents. (Compl.          ¶   10). Moreover, Petitioner

claims that the explosion: (I) was not caused by “any fault, neglect, or want of care on the part of”

Petitioner; and (2) did not occur with Petitioner’s knowledge or privity. (Compl.             ¶   11).

        As a result of the explosion and state court action, Petitioner “anticipates that claims may

be made against [it] and/or the Vessel and that such claims may seek damages in an amount

exceeding the total sum or sums for which [Petitioner] may be required to pay” under federal and

maritime law. (Compl.     ¶   16). Therefore, on or around November 30, 2018, Petitioner filed this

action seeking exoneration from or limitation of liability for any personal injury actions related to

the explosion, pursuant to the Limitation of Liability Act, 46 U.S.C.                 §   30501 et seq. (“the

Limitation Act”), Federal Rule of Civil Procedure 9(h), and Supplemental Rule for Admiralty or

Maritime Claims and Asset Forfeiture Actions F (“Supplemental Rule F”). (Compl. ¶jJ 1, 17—18).

In accordance with Supplemental Rule F and the Limitation Act, Petitioner offered a Letter of

Undertaking in the amount of $32,000,000, i.e., the Vessel’s purported value at the time of the

explosion, as security (“the LOU”). (Compl.      ¶   14).




                                                     2
       On or around January 7,2019, Judge Dickson entered an order: (1) approving the LOU as

a security representing Petitioner’s interest in the value of the Vessel; and (2) restraining any and

all suits brought or that could be brought against Petitioner and the Vessel related to the explosion

until after the conclusion of this limitation action. (See general/v ECF No. 3). Furthenore, the

January 7, 2019 Order stated that all claimants who wished to contest Petitioner’s right to

exoneration from or limitation of liability had to file a claim by March 1. 2019 and to othenvise

file an answer in this action, and directed that notice of same be published in accordance with

Supplemental Rule F. (Id. at 2—3). Respondents answered Petitioner’s Complaint and now move

to dissolve the portion of Judge Dickson’s January 7, 2019 Order staying Respondents’ state court

action. (ECF Nos. 5, 6, 10). In their motion. Respondents put forward the following stipulations

which they claim relieve any need for the limitation injunction in the January 7, 2019 Order:

               1. Petitioners are entitled to and have the right to litigate all issues
                  relating to limitation of liability in this Court.               Yet,
                  [Respondents] specifically reserve the right to deny and contest
                  in this Court all assertions and allegations made by Petitioners
                  in their Complaints for Exoneration From or Limitation of
                  Liability;

               2. [Respondents] will not seek any judgment or ruling on the issue
                  of Petitioners’ right to limitation of liability in any other federal
                  or state courts;

               3. [Respondents] waive any claim of ‘es judicara relevant to the
                  issue of limitation of liability based on any judgment that may
                  be rendered in any other federal or state court;

               4. [Respondents] will not seek to enforce any judgment in excess
                  of the value of the limitation hind pending the adjudication of
                  the Complaints for Exoneration From or Limitation of Liability
                  in this Court; and

               5. To the extent the amount of [Respondents’) combined
                  judgments in another court against Petitioner exceeds that
                   Petitioner’s limitation fund, [Respondents] have agreed amongst
                  themselves to a pro rata sharing of the judgment proceeds to


                                                  3
                     ensure that Petitioner is not exposed to any judgment in excess
                     of the value of the limitation fund pending the adjudication of
                     the Complaints for Exoneration From or Limitation of Liability
                     in this Court.

(ECF No. 10 at 3).

                                         H.       DISCUSSION

   A. Admiralty Jurisdiction & State Action Injunctions
       Pursuant to the Limitation Act, a ship owner “without the privity or knowledge of’ a

maritime accident shall not be liable for said accident in an amount that exceeds “the value of the

vessel and pending freight.” 46 U.S.C.        §   30506. When shipowners are faced with potential

liability, they can file a complaint in federal district court to stay all proceedings and demand

exoneration from or limitation of liability under the Limitation Act and Supplemental Rule F. In

re Complaint of Consolidation Coal Co., 123 F.3d 126, 131—32 (3d Cir. 1997) (hereinafter,

Consolidation Coal Co.). Upon filing an action in federal court, the owner of a vessel is required

under the Limitation Act and Supplemental Rule F to create a limitation fund representing the

purported value of a vessel and freight, sec 46 U.S.C.   §   30511 (b)(1), which was established in this

case through the Court-approved security represented in the LOU. There is a two-step process in

analyzing cases under the Limitation Act:

               The district court, sitting in admiralty without ajurv, first determines
               whether there was negligence: [second] if there was negligence.
               whether it was without the privity and knowledge of the owner: and
               [finally] if limitation is granted. how the [limitation] find should be
               distributed.  .   . The claimant has the initial burden of showing
                                     .


               negligence or unseaworthiness, and then, if the claimant is
               successthl, the burden shifts to the shipowner to demonstrate a lack
               of privily and knowledge in order to obtain the benefit of limitation
               of liability.

Consolidation Coal Co., 123 F.3d at 132 (internal quotations and citations omitted).




                                                     4
       The federal district court has exclusive admiralty jurisdiction in actions under the

Limitation Act, which conflicts with certain common law rights preserved under the “saving to

suitors” clause of 28 U.S.C.   §   1333. See Gorman v. Cerasia. 2 F.3d 519, 524 (3d Cir. 1993).

Specifically, the right to a jury trial under 28 U.S.C.     §   1333 is in conflict with actions brought

under the Limitation Act, “because ‘[tjhere is no right to a jury in actions instituted in admiralty,

and the claimants are enjoined from pursuing common law actions in other forums.”

Consolidation (‘oat Co., 123 F.3d at 132 (quoting In   re   Complaint ofDammers & Vanderheide &

Scheepvaart Muats Christina B. V., 836 F.2d 750, 755 (2d Cir. 1988) (hereinafter, Daminers)).

       To reconcile the “inherent conflict between these two statutory mandates.” federal courts

have devised two exceptions to their exclusive admiralty jurisdiction over limitations proceedings.

Gorman, 2 F.3d at   524 (internal quotations and citations omitted). The first exception occurs when

the value of a vessel and its cargo “is adequate to cover all claims filed against the owner.”

Consolidation Coal Co., 123 F.3d at 132. The second exception occurs when a single claimant is

seeking damages in excess of the value of a vessel and its cargo, which is referred to as a “single-

claim case,” and the claimant provides certain stipulations that. at a minimum. “waive any claim

ofresjudicata based on the state court judnent and concede the shipowner’s right to litigate all

limitation issues in federal court” Id. (citing Gonnan, 2 F.3d at 524—25). These stipulations,

however, are insufficient to protect shipowners in a “multiple-claims case,” which occurs when

there are multiple claimants seeking an amount in excess of the value of a vessel, and therefore the

exclusive admiralty jurisdiction of the federal courts applies in multiple-claim cases. Gonnan, 2

F.3d at 525.

        Despite the general rule that a multiple-claims case under the Limitation Act is not exempt

from the federal district court’s exclusive admiralty jurisdiction. several courts of appeals,



                                                  5
including the Third Circuit Court of Appeals, have converted a multiple-claims case into an exempt

single-claim case where the claimants stipulated to the priority of their claims. See Id. at 526

(“[A]s long as the priority stipulations filed in the district court ensure that the shipowner will not

be exposed to competing claims to the limited fund representing more than the value of his or her

vessel, the district court may authorize the parties to proceed with the state court action.”);

Magnolia Marine Transp. Co., Inc. v Laplace Towing Corp., 964 F.2d 1571, 1576 (5th Cir. 1992)

(“[m]ultiple claimants may reduce their claims to the equivalent of a single claim by agreeing and

stipulating as to the priority in which the claimants will receive satisfaction against the shipowner

from the limited fund.”); Dammers, 836 F.2d at 756 (discussing the priority of the claimants’

claims and explaining that “such concessions in stipulations are sufficient to allow claimants who

might not otherwise be entitled to do so to proceed with common law actions in other forums.”).

    B. Application & Analysis
        In the present case, Respondents made the following stipulations in support of their motion

to dissolve the limitation injunction:

                1. Petitioners are entitled to and have the right to litigate all issues
                   relating to limitation of liability in this Court.               Yet,
                   [Respondents] specifically reserve the right to deny and contest
                   in this Court all assertions and allegations made by Petitioners
                   in their Complaints for Exoneration From or Limitation of
                   Liability;

               2. [Respondents] will not seek any judgment or ruling on the issue
                  of Petitioners’ right to limitation of liability in any other federal
                  or state courts;

                3. [Respondents] waive any claim of res judicata relevant to the
                   issue of limitation of liability based on any judgment that may
                   be rendered in any other federal or state court;

               4. [Respondents] will not seek to enforce any judgment in excess
                  of the value of the limitation fund pending the adjudication of
                  the Complaints for Exoneration From or Limitation of Liability
                  in this Court; and

                                                   6
               5. To the extent the amount of [Respondents’] combined
                  judgments in another court against Petitioner exceeds that
                  Petitioner’s limitation fund, [Respondents] have agreed amongst
                  themselves to a pro rata sharing of the judgment proceeds to
                  ensure that Petitioner is not exposed to any judgment in excess
                  of the value of the limitation fund pending the adjudication of
                  the Complaints for Exoneration From or Limitation of Liability
                  in this Court.

(ECF No. 10 at 3).

       The Court could arguably conclude that Respondents’ stipulations meet the first exception

to the Court’s exclusive admiralty jurisdiction as discussed in Consolidation Coal Co., 123 F.3d

at 132. In fact, Respondents specifically state in their reply brief that they “unequivocally agreed

[in their stipulations] that the limitation fUnd is adequate to cover all claims [Respondents] brought

against [Petitioner], the owner of the [Vessel], and that [Respondents] will not seek a judgment in

excess of the limitation fund.” (ECF No. 12 at I).

       Even if these stipulations were not sufficient for the Court to dissolve the limitation

injunction imposed in the January 7, 2019 Order under the first exception, however, the Court

nevertheless finds that Respondents’ claims are exempt under the second exception to the Court’s

exclusive admiralty jurisdiction. Under the second exception, as stated above, the Court can

dissolve the limitation injunction when a single claimant: (1) is seeking damages in excess of the

value of a vessel and its cargo; and (2) provides certain stipulations. Consolidation Coal Co., 123

F.3d at 132 (citing Gonnan, 2 F.3d at 524—25). The Court shall address the nature of Respondents’

claims and the sufficiency of Respondents’ stipulations herein.

    1. Single-Claim vs. Multiple-Claims Case

       As Petitioner correctly points out, the fact that there are multiple respondents in this case

asserting claims against Petitioner could lead the Court to conclude that this is a multiple-claims



                                                  7
case, which would bar the application of the second exception to the Court’s exclusive admiralty

jurisdiction. (ECF No. II at 2). However, the Court can still view Respondents’ state court action

against Petitioner as a single-claim case if Respondents presented sufficient stipulations to ensure

that Petitioner will not be liable for competing claims in an amount greater than the value of the

Vessel and cargo. See Gornian, 2 F.3d at 52S26. Here, Respondents alleviated the concern that

Petitioner could be liable for competing claims in excess of the value of the Vessel by stipulating

to apro raw distribution of any judgment proceeds in the event that Respondents are awarded an

amount greater than Petitioner’s limitation fund.      (ECF No. 10 at 3).      Respondents hirther

addressed the issues presented in a multiple-claims case by stipulating that they “will not seek to

enforce any judgment in excess of the value of the limitation fund[, i.e., the purported value of the

Vessel,] pending the adjudication of’ this action. (Id.).

       Petitioner argues that this proposed distribution cannot constitute a single-claim case

because Respondents failed to provide sufficient details about the priority of their claims. (ECF

No. II at 3). The Court does not agree with Petitioner’s argument. Respondents’ stipulations

provide for a proportional distribution ofjudgment proceeds capped at Petitioner’s limitation hind,

which the Court finds sufficient to ensure that Petitioner will not be exposed to multiple judgments

in excess of the value of the Vessel. This conclusion is thither supported by Respondents’ stated

purpose for stipulating to apro rata distribution ofjudgment proceeds, which was “to ensure that

Petitioner is not exposed to any judgment in excess of the value of the limitation hind pending”

this action. (ECF No. 10 at 3). Therefore, the Court shall view Respondents’ state court action as

a single-claim case. See Gonnan, 2 F.3d at 526 (“[A]s long as the priority stipulations filed in the

district court ensure that the shipowner will not be exposed to competing claims to the limited hind




                                                  8
representing more than the value of his or her vessel, the district court may authorize the parties to

proceed with the state court action.”).

    2. Sufficiency of Respondents’ Stipulations

        In viewing Respondents’ state court action as a single-claim case, the Court finds that

Respondents’ stipulations are sufficient to meet the second exception to the Court’s exclusive

admiralty jurisdiction. Specifically, the second exception requires claimants to, at a minimum,

“waive any claim of resjudicata based on the state court judgment and concede the shipowner’s

right to litigate all limitation issues in federal court.” Consolidation Coal Co., 123 F.3d at 132

(citing Gornian, 2 F.3d at 524—25). Here, Respondents’ third stipulation waives any resfudicata

claim relevant to the limitation of liability issue in connection with the state court action or any

other proceeding. Furthermore, Respondents’ first and second stipulations concede that Petitioner

has the right to litigate all issues regarding the limitation of liability before this Court.

        Petitioner argues that these stipulations are nevertheless insufficient to dissolve the

limitation injunction because Respondents do not stipulate to the value of the Vessel and cite to a

decision by the Ninth Circuit Court of Appeals to support this argument. (ECF No. 11 at 3).

However, the Third Circuit Court of Appeals has not required a respondent to stipulate to the value

of a vessel. In fact, the Third Circuit Court of Appeals has stated that the prerequisite that a

respondent stipulate to the value of a vessel “has not been widely adopted by the courts of appeals.”

Gonna,z, 2 F.3d at 525 n.6. Furthermore, at least one court in this District specifically rejected the

requirement that the parties agree to the value of a vessel, because such an early appraisal might

constitute an “exercise in futility” if the petitioner wins in state court, or the claimant is awarded

an amount lesser than the amount stated by petitioner, and the dissolved limitation action therefore

need not return to federal court. In re Vessel Club Mcd., 90 F. Supp. 2d 550, 556 (D.N.J. 2000)



                                                    9
(hereinafter, Club Med.). The Court in Club Med. ffirther explained that “the more reasoned

approach is to permit the claimant to proceed in the state court and, upon a finding of liability in

excess of the petitioner’s limitation thnd, the claimant may return to federal court to litigate the

limitation issues, assuming the claimant still wishes to contest the limitation.” Id. The Court

agrees with this rationale and shall not require Respondents to stipulate to the value of the Vessel

in order for the Court to grant Respondents’ current motion.

        Considering Respondents in this case expressly waived any resjudicata claim relevant to

the limitation issue and conceded that Petitioner has the right to litigate all limitation issues in this

Court, and considering these are the only stipulations that are required for this Court to dissolve a

limitation injunction, the Court finds that Respondents are entitled to pursue their claims in state

court. Even though the parties have not agreed on the exact value of the Vessel, Petitioner bound

itself to a value of at least $32,000,000 through its ad interim stipulation and the LOU filed as a

limitation find pursuant to Supplemental Rule F and the Limitation Act. See id. (engaging in

similar analysis). Accordingly, the Court shall dissolve the limitation injunction and dismiss this

action without prejudice, but shall retain jurisdiction: (1) in the event that Respondents are awarded

an amount greater than $32,000,000 in the state court action and thereafter contest the limitation

of liability; or (2) as othenvise needed to protect the rights of the parties under the Limitation Act.




                                                   10
                                    III.    CONCLUSION

       For the aforementioned reasons, the Court shall grant Respondents’ motion to dissolve the

limitation injunction in the January 7, 2019 Order and shall dismiss this action without prejudice

to be reopened only in circumstances consistent with this Opinion and the accompanying Order.



Dated: May. 2019.




                                                              C\JrX2tci ri
                                                              JOHN MLCHAEIJVXQUEZ
                                                              United States District Court Judge




                                                11
